          Case 1:19-mc-00045-BAH Document 4 Filed 04/01/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 In re:
                                                    Misc. Action No. 19-mc-00045 (BAH)
 Application of the Reporters Committee for
 Freedom of the Press for an Order
 Authorizing the Release of Grand Jury
 Material Cited, Quoted, or Referenced In the
 Report of Special Counsel Robert S. Mueller
 III


                               APPEARANCE OF COUNSEL

   To: The clerk of court and all parties of record

   I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for Applicant Reporters Committee for Freedom of the Press.

Dated: April 1, 2019



                                                      /s/ Katie Townsend
                                                    KATIE TOWNSEND
                                                    D.C. Bar No. 1026115
                                                    THE REPORTERS COMMITTEE FOR
                                                    FREEDOM OF THE PRESS
                                                    1156 15th Street NW, Suite 1020
                                                    Washington, DC 20005
                                                    ktownsend@rcfp.org
                                                    Phone: 202.795.9300
                                                    Facsimile: 202.795.9310

                                                    Counsel for Reporters Committee for
                                                    Freedom of the Press




                                                1
